Citation Nr: 1626756	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  10-25 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1999 to April 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record (it contains multiple transcription errors, however none is critical).  In June and December 2015, this matter was remanded for additional development.  [The issues of service connection for a back disability and for a psychiatric disability were also remanded by the Board.  A January 2016 rating decision granted service connection for a back disability and for major depressive disorder, resolving those claims.]  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that because there has not been substantial compliance with previous remand instructions, another remand to ensure compliance is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  Notably, once VA undertakes the effort to provide an examination, it must ensure the examination is adequate. See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The June 2015 remand instructed the AOJ to secure a medical opinion that addresses whether the Veteran's bilateral knee disability (a) had its onset during, or is/was otherwise related to, service, to include the April 1999 fall, or (b) was caused or aggravated by his back disability.  A September 2015 VA examiner noted that the Veteran's service treatment records (STRs) are silent for complaints, treatment, or diagnosis of a knee disability.  A right knee disability was not diagnosed, and the examiner did not address whether the Veteran's bilateral knee disability was caused or aggravated by his back disability (as was requested).  

The December 2015 remand instructed the AOJ to secure a medical opinion by an orthopedist that: (a)  identified by diagnosis each knee disability found; (b) indicated whether the diagnosed entity is (i) related to a documented fall in service that resulted in a back injury or (ii) was caused or aggravated by the Veteran's (now service-connected) back disability; and (c) if not, identified the etiology for the diagnosed entity considered more likely.  The January 2016 VA examiner noted that bilateral knee strain was diagnosed in 1999 following a fall and that left knee osteoarthritis was diagnosed in 2008, but did not opine whether the Veteran's knee disabilities are related to his service or to his back disability.   In a subsequent (also in January 2016) addendum opinion, the VA Chief of Surgery (not the January 2016 VA examiner) found no evidence of a knee injury in service, noted that the Veteran did not complain of a knee disability until years after discharge, and opined that the Veteran's knee disability is not caused or aggravated by his back disability as low back degenerative joint disease does not cause "unusual, excess stress on either knee."  

It is noteworthy at the outset that the January 2016 VA examination itself was apparently by an internist, not an orthopedist (as was requested).  Furthermore, the January 2016 VA examination report and the subsequent addendum (to that examination) opinion refer to conflicting factual findings.   Specifically, the January 2016 VA examiner stated that a bilateral knee strain was diagnosed in 1999 following a fall (but did not identify the record on which this finding is based, and the Board's review of the record did not locate any such record).  The provider of the addendum opinion found no evidence of a knee injury in service, and opined that the Veteran's knee disability was not caused or aggravated by his service-connected back disability (but did not identify the etiology considered more likely, as was requested).  Accordingly, the medical opinion evidence in the record is inadequate for rating purposes, and a remand for an examination to secure an adequate medical advisory opinion is necessary.  Stegall, 11 Vet. App. at 271.

The Board also notes that VA examinations to date have failed to diagnose a right knee disability.  However, an April 2012 private emergency treatment record shows a diagnosis of internal derangement of the right knee.  (VA and private treatment records from that period note that the Veteran injured his right knee sliding into second base while playing baseball.)  Such an injury appears facially inconsistent with VA examination findings of no current right knee disability.  Another examination to resolve the apparent inconsistency is necessary.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran to be examined by an orthopedist to ascertain the nature and etiology of his bilateral knee disabilities.  The record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record (specifically including the Board's remands, the transcript of the  March 2015 hearing, and the June 2016 written argument by the Veteran's representative), the consulting orthopedist should provide opinions that respond to the following:

(a) Please identify by diagnosis each knee disability entity found.  The examiner must specifically note whether the record shows a 1999 diagnosis of bilateral knee strain (as noted by the January 2016 VA examiner).

(b) Does the Veteran currently have, or at any time during the pendency of this claim has he had, a right knee disability? If the response is no, the examiner must reconcile that conclusion with the diagnosis of internal derangement of the right knee shown in the record.
(c) Please identify the likely etiology for each right and left knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability (i) is related to a documented fall in service that resulted in his service-connected back disability or (ii) was caused or aggravated (the opinion must address aggravation) by the Veteran's service-connected back disability?  If not, identify the etiology factor(s) for the diagnosed knee disability(ies) considered more likely.

The examiner must explain the rationale for all opinions in detail, acknowledging the Veteran's lay accounts that he has had chronic bilateral knee pain since service.  The rationale for the opinion should include comment on the argument presented by the Veteran's representative in June 2016.

2.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

